--------------------------------------------------------------------------------

Exhibit 10.12



FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
LEGACY RESERVES INC.
2019 MANAGEMENT INCENTIVE PLAN
 
Participant:

   



Grant Date:

   



Number of Restricted Stock Units Granted:

   



THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Legacy Reserves Inc.,
a Delaware corporation (the “Company”), and the Participant specified above,
pursuant to the Legacy Reserves Inc. 2019 Management Incentive Plan, as in
effect and as amended from time to time (the “Plan”), which is administered by
the Committee; and
 
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1.            Incorporation By Reference; Plan Document Receipt.
 


(a)
This Agreement is subject in all respects to the terms and provisions of the
Plan (including, without limitation, any amendments thereto adopted at any time
and from time to time unless such amendments are expressly intended not to apply
to the Award provided hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein.

 


(b)
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan.  The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content.  In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

 

--------------------------------------------------------------------------------




(i)
For purposes of this Agreement, “Good Reason” shall have the meaning set forth
in the Participant’s employment agreement with the Company, or if the
Participant does not have such an employment agreement or no such definition is
set forth, the Participant shall have “Good Reason” to terminate the
Participant’s employment with or services to the Company upon the occurrence of
any of the following events, without the express written consent of the
Participant: (i) a reduction in the Participant’s annual base salary or,
following 2019, target annual bonus; (ii) a relocation of the Participant’s
primary place of employment to a location more than 20 miles from Midland,
Texas; or (iii) any material reduction in the Participant’s title, authority or
responsibilities with the Company.  The Company shall be afforded a reasonable
opportunity to cure any circumstances that would otherwise constitute “Good
Reason” hereunder according to the following terms: The Participant shall
provide the Company with a written notice detailing the specific circumstances
alleged to constitute Good Reason within sixty (60) days of becoming aware of
the occurrence of such circumstances. The Company will have thirty (30) days
from its receipt of such notice to effect the cure of such circumstances. If
such circumstances have not been satisfactorily cured within such thirty
(30)-day cure period, and the Participant  actually terminates employment within
thirty (30) days following the expiration of the Company’s thirty (30)-day cure
period, such circumstances or breach will thereupon constitute “Good Reason”
hereunder.    Otherwise, any claim of such circumstances as “Good Reason” shall
be deemed irrevocably waived by the Participant.

 
2.           Grant of Restricted Stock Unit Award.  The Company hereby grants to
the Participant, as of the Grant Date specified above, the number of RSUs
specified above.  Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason.
 
3.            Vesting.
 


(a)
Subject to the provisions of Sections 3(b) and 3(c) hereof, the RSUs subject to
this Award shall become vested as follows, provided that the Participant has not
incurred a Termination prior to each such vesting date:

 
Vesting Date
 
Percentage of RSUs1
     
[

]
25%
     
[
]
25%
     
[
]
25%
     
[
]
25%

 

--------------------------------------------------------------------------------



1 The RSUs granted upon emergence will vest in equal annual installments on the
first four anniversaries of emergence.



--------------------------------------------------------------------------------


There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.
 


(b)
If  the Participant’s employment is terminated by the Company without Cause or
by the Participant for Good Reason, in each case except as described in Section
3(c), or due to the Participant’s death or Disability, the Participant will
become vested in the RSUs granted hereunder that would have vested if the
Participant’s employment continued for an additional twelve (12) months from the
date of such Termination; and

 


(c)
If the Participant’s employment is terminated by the Company without Cause or by
the Participant for Good Reason, in each case within twenty-four (24) months
following a Change in Control, 100% of the RSUs granted hereunder will vest
immediately.

 

Notwithstanding the foregoing, the Committee may, in its sole discretion,
provide for accelerated vesting of the RSUs at any time and for any reason.
 
4.           Forfeiture.  Subject to Sections 3(b) and 3(c), and the Committee’s
discretion to accelerate vesting hereunder, all unvested RSUs shall be
immediately forfeited without consideration upon the Participant’s Termination
for any reason.
 
5.            Delivery of Shares.
 


(a)
General.  Subject to the provisions of Section 5(b) hereof, on the date of
vesting of the RSUs, the Participant shall receive the number of shares of
Common Stock that correspond to the number of RSUs that have become vested on
the applicable vesting date.

 


(b)
Stockholders Agreement.  Notwithstanding anything herein to the contrary, as a
condition to the receipt of shares of Common Stock pursuant to this Agreement,
the Participant shall execute and deliver a joinder to the Management
Stockholders Agreement, dated as of December 11, 2019 (the “Management SH
Agreement”) or such other documentation that shall set forth certain
restrictions on transferability of the shares of Common Stock acquired upon
settlement of the RSUs and such other terms as the Board or Committee shall from
time to time establish.  The Management SH Agreement or other documentation
shall apply to the Common Stock acquired under this Agreement and covered by the
Management SH Agreement or other documentation.

 

--------------------------------------------------------------------------------


6.           Dividends; Rights as Stockholder.  A cash-denominated dividend
equivalent shall be credited to a dividend book entry account on behalf of the
Participant with respect to each RSU granted to the Participant in an amount
equal to each cash dividend paid with respect to an outstanding share of Common
Stock of the Company, provided, that such dividend equivalent shall be retained
and will be subject to the vesting provisions set forth above, provided,
further, that such dividend equivalents shall not be deemed to be reinvested in
shares of Common Stock and shall be held uninvested and without interest and
paid in cash at the same time that the shares of Common Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions hereof. 
A Common Stock-denominated dividend equivalent shall be credited to a dividend
book entry account on behalf of the Participant with respect to each RSU granted
to the Participant equal to the number of shares of Common Stock paid as a stock
dividend with respect to an outstanding share of Common Stock of the Company,
provided that such dividend equivalents shall be paid in shares of Common Stock
at the same time that the shares of Common Stock underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof.  Except
as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any RSU unless
and until the RSUs vest and the Participant has become the holder of record of
such shares hereunder.
 
7.           Non-Transferability.  No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.
 
8.           Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
 
9.          Withholding of Tax.  The Company shall have the power and the right
to deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement.  Any applicable
withholding obligation or any other tax obligations with regard to the
Participant may be satisfied, at the Participant’s request, by reducing the
amount of cash or shares of Common Stock otherwise deliverable to the
Participant hereunder.
 
10.          Legend and Stop-Transfer Order.
 


(a)
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Common Stock issued pursuant to this Agreement.

 


(b)
In order to ensure compliance with the restrictions referred to herein, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records

 

--------------------------------------------------------------------------------




(c)
The Company shall not be required: (i) to transfer on its books any shares of
Common Stock that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement, or (ii) to treat as owner of such shares of
Common Stock or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such shares shall have been so transferred.

 


(d)
The Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 10.

 
11.         Securities Representations.  This Agreement is being entered into by
the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant hereby acknowledges, represents
and warrants that:
 


(a)
The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 11.

 



(b)
If the Participant is deemed an affiliate within the meaning of Rule 144 of the
Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

 


(c)
If the Participant is deemed an affiliate within the meaning of Rule 144 of the
Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

 
12.          Entire Agreement; Amendment.  This Agreement, together with the
Plan and the Management SH Agreement, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan.  This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
 

--------------------------------------------------------------------------------


13.         Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.
 
14.         No Right to Employment.  Any questions as to whether and when there
has been a Termination and the cause of such Termination shall be determined in
the sole discretion of the Committee.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company, its Subsidiaries or its
Affiliates to terminate the Participant’s employment or service at any time, for
any reason and with or without Cause.
 
15.        Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.
 
16.         Compliance with Laws.  The grant of RSUs and the issuance of shares
of Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto.  The Company shall not be obligated to
issue the RSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements.  As a condition to the
settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
 
17.         Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 7 hereof) any part of this Agreement without the prior express
written consent of the Company.
 
18.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
 
19.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
 
20.         Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement, the Plan and the Management SH
Agreement and the consummation of the transactions contemplated thereunder.
 

--------------------------------------------------------------------------------


21.        Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 
22.        Acquired Rights.  The Participant acknowledges and agrees that: (a)
the Company may terminate or amend the Plan at any time; (b) the Award of RSUs
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
 
[Remainder of Page Intentionally Left Blank]
 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
LEGACY RESERVES INC.
   

 
By:

 

 
Name:

 

 
Title:

 




 
PARTICIPANT
   

 
Name:

 






--------------------------------------------------------------------------------